Citation Nr: 0414445	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to the service connected 
disability paresthesia right knee and right great toe. 

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service connected 
disability paresthesia right knee and right great toe.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service connected disability 
paresthesia right knee and right great toe.

4.  Entitlement to a rating in excess of 10 percent for 
paresthesia right knee and right great toe.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1988 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Buffalo, New York, Regional Office (RO).

The issue of entitlement to a rating in excess of 10 percent 
for paresthesia, right knee and right great toe will be 
discussed in the Remand section of this decision.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The competent evidence on file is entirely silent as to 
any complaints, findings, or clinical diagnosis of a chronic 
left foot disorder which is in any way related to the 
service-connected paresthesia, right knee and right great toe 
disability.

2.  The competent evidence on file is entirely silent as to 
any complaints, findings, or clinical diagnosis of a chronic 
left knee disorder which is in any way related to the 
service-connected paresthesia, right knee and right great toe 
disability.

3.  The competent evidence on file is entirely silent as to 
any findings or clinical diagnosis of a chronic back disorder 
which is in any way related to the service-connected 
paresthesia, right knee and right great toe disability.
CONCLUSIONS OF LAW

1.  A claimed left foot disorder is not proximately due to, 
the result of, or aggravated by the veteran's service 
connected paresthesia, right knee and right great toe 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  A claimed left knee disorder is not proximately due to, 
the result of. or aggravated by the veteran's service 
connected paresthesia, right knee and right great toe 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  A claimed back disorder is not proximately due to, the 
result of, or aggravated by the veteran's service connected 
paresthesia, right knee and right great toe disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, preadjudication 
notice and assistance was provided to the veteran.  In this 
regard, the veteran filed his claims for service connection 
in November 2001.  Notice and assistance provisions of the 
VCAA were noted in correspondence issued in March 2002.  In a 
July 2002 rating decision, the RO adjudicated the claims on 
appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the July 2003 
Statement of the Case (SOC), March 2002 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the July 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the March 2002 letter.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).




Entitlement to service connection 
for a left foot disorder, 
left knee disorder, and back disorder

Continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2003).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

In pertinent part, service connection is warranted for a 
disability, which is aggravated by, proximately due to, or 
the result of a service- connected disease or injury.  38 
C.F.R. § 3.310 (2003).  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, also warrants compensation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

Service connection for paresthesia, right knee and right 
great toe was granted in a June 1994 rating decision with a 
10 percent evaluation, which remains in effect.  The rating 
was assigned for neuritis of the posterior right tibial 
nerve.  There was no evidence of instability.

The Board notes that the veteran has not claimed entitlement 
to service connection for a left foot disorder, left knee 
disorder, and back disorder on a "direct" basis; rather, he 
asserts that he has developed these disorders as a result of 
his service- connected paresthesia right knee and right great 
toe.  Thus, he argues that "secondary" service connection 
for the claimed disorders is warranted.

Applying the pertinent legal criteria to the facts in this 
case, the veteran has not provided any credible medical 
statements that would etiologically link a claimed left foot 
disorder, left knee disorder, or back disorder with his 
service-connected paresthesia right knee and right great toe 
disability, to include as a result of an altered gait 
pattern.  While some records note complaints of back pain 
associated with limping, there are no specific medical 
findings or diagnosis of a chronic back disorder.  The 
veteran has only offered his lay opinion concerning these 
matters.  The mere contentions of the veteran, without 
supporting medical evidence, are not sufficient to allow 
these claims.  See e.g., Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  It is significant to 
this determination that no current chronic pathology 
demonstrating or causing left knee, left foot, or back pain 
has been shown.  As such, there are no disabilities shown to 
service connect.  Moreover, no medical professional has 
linked any claimed left foot disorder, left knee disorder, or 
back disorder to the service-connected paresthesia, right 
knee and right great toe disability.

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1131 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition, shall be 
compensated.  Thus, pursuant to 38 C.F.R. § 3.310(a), when a 
veteran incurs a nonservice-connected condition, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability prior to incurring the 
disability.  However, in this case, the Board notes that 
there is no showing that there is additional impairment 
caused by the service-connected paresthesia right knee and 
right great toe disability.

Thus, the claims of service connection for a left foot 
disorder, left knee disorder, and back disorder claimed as 
secondary to the service-connected paresthesia right knee and 
great right toe disability are denied because the veteran has 
not submitted any competent evidence to demonstrate that the 
claimed disorders actually exists or are in any way related 
to the service connected paresthesia right lower extremity 
disability.  The Board finds that the evidence preponderates 
against the veteran's claims of service connection for a 
claimed left foot disorder, left knee disorder, and back 
disorder as secondary to his service- connected paresthesia 
right knee and right great toe disability.


ORDER

Entitlement to service connection for a left foot disorder, 
claimed as secondary to the service connected disability 
paresthesia right knee and right great toe is denied. 

Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service connected disability 
paresthesia right knee and right great toe is denied.

Entitlement to service connection for a back disorder, 
claimed as secondary to the service connected disability 
paresthesia right knee and right great toe is denied.


REMAND

On review of the record, a Remand is required as the evidence 
is inadequate to fully evaluate the veteran's service-
connected paresthesia right knee and right great toe 
disability.  The veteran has contended that his service 
connected paresthesia right knee and right great toe is more 
severe than at the last VA examination conducted before the 
current appeal period.  Therefore, the veteran should be 
provided a current examination to ascertain the current 
severity of the disability.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case the Board notes that none 
of RO's correspondence to appellant has included the required 
statutory notice.  The notice provided to the veteran must, 
in addition to stating the general provisions of the VCAA, 
specifically inform the veteran what evidence the RO will 
attempt to obtain on behalf of the veteran and what evidence 
the veteran is expected to obtain and provide the RO.  
Quartuccio v. Principi, supra. 

Accordingly, this case is REMANDED for the following action:

1.  Provide a letter to the appellant, 
which specifically addresses the VCAA and 
its requirements of notice and 
assistance.  The letter should 
specifically inform the appellant of the 
evidence already obtained by the RO (this 
may be accomplished by referring the 
appellant to the Statement of the Case) 
and whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his behalf

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine the severity of his service-
connected paresthesia of his right lower 
extremity.  The claims file should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  

The examiner should, based on the 
criteria in 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 comment on how 
paresthesia is manifested and the degree 
of its severity (i.e. mild, moderate, or 
severe).

The examiner must address and record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on 
functional limitations, if any, caused by 
paresthesia of the right lower extremity 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

In particular, the examiner must note 
whether the range of motion in the right 
lower extremity is affected by the 
paresthesia of the lower extremities, 
and, if applicable, the examiner should 
report the active and passive range of 
motion of the right lower extremities. 

3.  After completion of the requested 
development, the RO should review the 
veteran's remaining claim on the basis of 
all the evidence of record.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  This should include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



